Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3-11,17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “when added to a model medium of assay A as disclosed in the description”. It is unclear what is meant by the phrase “as disclosed in the description”. It appears that the description may refer to the instant spec. However, this is not clarified in the claim. The office suggests deleting the phrase “as disclosed in the description” since the claims are read in light of the specification, i.e. model assay A is adequately described in the instant spec.
The previous 112 rejections over claims 10 and 17 are withdrawn due to applicant’s amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,3,4,6-11, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh(Preparation of idli batter, its properties and nutritional during fermentation) in view of Das(Effect of Wheatgrass for Enhancing the Nurtritional, Textural, Total Antioxidant and Sensory Characteristics of ‘Idli’-An Indian Steamed Rice Cake), Rhee(Importance of lactic acid bacteria in Asian fermented foods) and Soni(Fermentation of Idli: Effects of changes in raw material and physico-chemical conditions). 
	Regarding claims 1,7,8,10,11,19,20, Ghosh teaches a method of producing idli batter( a batter which comprises rice and black gram(a lentil)), wherein:
Providing rice and black gram(lentil) batter(p.611, 4th
Adding to said batter a Leuconstoc spp strain(p.610, introduction)
Incubating said batter at a temperature required to obtain a lactic-fermented batter(p.611, fermentation of batter)
Ghosh does not specifically teach that the batter comprises a combination of Lactobacillus plantarum and Leuconostoc spp strain. However, Das teaches a method of fermenting idli batter using a combination of lactobacillus plantarum and Leuconostoc spp(p.68, starter cultures and inoculum preparation). It would have been obvious to use a combination of lactobacillus plantarum and Leuconostoc spp as taught in Das to ferment the idli batter in Ghosh since these cultures are effective at producing a fermented idli batter.
Ghosh does not specifically teach that the Leuconostoc spp strains are from the species Leuconostoc mesenteroides. However, Rhee teaches a method of fermenting idli batter using leuconstoc mesenteroides. Rhee teaches that “Leuconstoc mesenteroides initiates relatively rapid growth in various plant materials(vegetables and cereals over a wide range of temperatures and salt concentrations in comparison with other lactic acid bacteria.”(p.1, 1st col). Rhee further teaches that Leuconstoc mesenteroides produces conditions that favor the growth of other lactic acid bacteria. It would have been obvious to use Leuconstoc mesenteroides as the Leuconstoc spp strain as taught in Rhee because Leuconstoc mesenteroides initiates rapid growth and helps to promote conditions that favor the growth of other lactic acid bacteria. 
Ghosh is silent on the concentration of the strains added to the batter. However, Soni teaches a study in which 35 samples of idli batter were analyzed to determine a bacteria concentration of 10^6-10^9 CFU(abstract). It would have been obvious to 
Ghosh does not specifically teach that the Lactobacillus plantarum and Leuconostoc spp strains are selected to have a pH of between 3.5 and 4.5 16 hours after addition when added to a model medium of Assay A. 
However, Ghosh teaches that the pH should be ideally in the range of 4.4 to 4.5 for yeast activity(p.614, first paragraph). Therefore, it would have been obvious to obvious to select Lactobacillus plantarum and Leuconostoc spp strains to have a pH of 4.4. to 4.5 after 16 hours fermentation in order to have the batter be in ideal condition for yeast activity. 
Ghoush does not specifically teach that the Lactobacillus plantarum and Leuconostoc spp strains when added to the medium of assay A produces CO2 in an amount that is less than 15% vol., 16 hours after its addition. However, Ghosh, Das, Rhee, and Soni teach the method of claim 1 particularly including the particular strains of Leuconostoc mesenteroides and Lactobacillus plantarum. Therefore, one of ordinary skill in the art would expect the bacteria strains to have the claimed properties, absent clear and convincing evidence to the contrary. 
Applicant is reminded that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products 

Regarding claims 3,4, Das teaches adding the Lactobacillus plantarum and Leuconostoc spp strains in separate cultures in a 1:1 ratio (p.68, starter cultures and inoculum preparation). It would have been obvious to have add the strains as separate cultures in a 1:1 ratio as taught in Das since these parameters yield effective fermentation of idli batter. 
Regarding claim 6, Ghosh does not specifically teach that the Lactobacillus plantarum and Leuconostoc spp strains are added as a frozen or dried concentrate. However, Das teaches that the strains were maintained at a temperature of 4C(40F), which is considered a freezer temperature(p.68, starter cultures and inoculum preparation). 
Regarding claim 9, Ghosh teaches that the batter comprises rice and black gram paste, i.e. rice and black gram are ground in a wet grinder with water(p.611, 4th paragraph).  
Regarding claim 17, Ghosh does not specifically teach that the batter has a pH of 3.5 and 4.5. However, Ghosh teaches that the pH should be ideally in the range of 4.4 to 4.5 for yeast activity(p.614, first paragraph). Therefore, it would have been obvious to obvious to select ferment the batter to a pH of 4.4 to 4.5 in order to have the batter be in ideal condition for yeast activity.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh(Preparation of idli batter, its properties and nutritional during fermentation) in view of Das(Effect of Wheatgrass for Enhancing the Nurtritional, Textural, Total Antioxidant and Sensory Characteristics of ‘Idli’-An Indian Steamed Rice Cake), Rhee(Importance of lactic acid bacteria in Asian fermented foods)  and Soni(Fermentation of Idli: Effects of changes in raw material and physico-chemical conditions) further in view of Benfeldt(WO 2013/174792). 
Regarding claim 5, Ghosh in view of Das and Soni does not specifically teach that the Lactobacillus plantarum strain is the strain deposited at the DSMZ under accession number DSM25833 on April 03, 2012. However, Benfeldt teaches strains of Lactobacillus such as Lactobacillus plantarum with a DSM 25833(p.3) are useful in fermentation broths, protective cultures, and final food products at controlling the growth of contaminants such as bacteria, yeast or mould(p.1). It would have been obvious to use the Lactobacillus plantarum deposited under accession DSM 25833 as the . 

Response to Arguments
Applicant's arguments filed 7/1/2021 have been fully considered but they are not persuasive. 
The applicant argues that Ghosh does not specifically teach that the Lactobacillus plantarum and Leuconostoc spp strains are selected to have a pH of between 3.5 and 4.5 16 hours after addition when added to a model medium of Assay A. 
However, Ghosh teaches that the pH should be ideally in the range of 4.4 to 4.5 for yeast activity(p.614, first paragraph). Therefore, it would have been obvious to obvious to select Lactobacillus plantarum and Leuconostoc spp strains to have a pH of 4.4. to 4.5 after 16 hours fermentation in order to have the batter be in ideal condition for yeast activity. 
The applicant argues that Ghoush does not specifically teach that the Lactobacillus plantarum and Leuconostoc spp strains when added to the medium of assay A produces CO2 in an amount that is less than 15% vol., 16 hours after its addition. However, Ghosh, Das, Rhee, and Soni teach the method of claim 1 particularly including the particular strains of Leuconostoc mesenteroides and Lactobacillus plantarum. Therefore, one of ordinary skill in the art would expect the bacteria strains to have the claimed properties, absent clear and convincing evidence to the contrary. 

As such, the applicant has not compared the closest prior art Ghoush in order to demonstrate that the prior art does not possess the claimed properties. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791